DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/26/2022 has been entered. Claims 1-8, 10-11, 14-15, 18-24, 26, 29, and 32 remain pending in the application. Applicant’s amendments to the Claims have overcome 112(b) rejection of claims 8, 11, 14-15, 22, 24, and 26 previously set forth in the Non-Final Office Action mailed 04/27/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the "light” in line 3. It is unclear whether or not it is the same as “the light” in claim 1. Examiner of record takes this to be the same.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 14, 18-19, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 20180078155), hereinafter Baek, in view of Gulati et al (US 20160097716), hereinafter Gulati, and White et al (US 20140171759), hereinafter White.
Regarding claim 1, Baek teaches a sensor (404 [0079], Fig. 4; 800, Fig. 8; “a laser Doppler velocimetry ( LDV) sensor." [0080]) for monitoring a characteristic of an organism (“blood pressure” Abstract; “accurate blood pressure estimation, as well as the accurate estimation and monitoring of other cardiovascular system characteristics" [0046]), the sensor comprising: 
a. a plurality of light sources (802) disposed upon a substrate (506, 606)(“The blood pressure estimation device 600 also includes a housing 602 integrally formed with, coupled with or otherwise integrated with a wristband 606.” [0073], Figs. 5A-B, 6A-B. "The optical sensor 800 may include one or more light emitters 802" [0081], Fig. 8); 
b. an array of optical probing channels (806) for conveying light from the plurality of light sources to a probed region (900) (“the optical sensor 800 includes one or more 
planar optical structures 806 (collectively referred to hereinafter as "planar optics") configured to direct optical light emitted from the light emitter 802 into two light beams 803A and 803B... to direct the two light beams 803A and 803B into the subject's limb 
towards an artery 808 to illuminate the artery with an interference pattern 
forming a measurement volume that includes a cross-section of the artery." [0083], “measurement volume 900” [0084], Figs. 8-9); 
c. an array of corresponding optical detection channels (806) for collecting light after interaction with the probed region (“the optical sensor 800 includes one or more planar optical structures 806… to collect and direct backscattered light towards the light detector 804” [0083], Fig. 8); 
d. an array of detector pixels (804, “photodiode arrays." [0082], Fig. 8), each detector pixel of the array of detector pixels receiving light from a respective optical detection channel (one of 806, “optical structures 806… to collect and direct backscattered light towards the light detector 804” [0083], Fig. 8) and generating a corresponding pixel signal (“an electrical output signal… a voltage signal" [0082]) so as to generate a plurality of pixel signals (signals of the “photodiode arrays” [0082]) (“The light detector 804 may receive backscattered light and convert the received light power of the backscattered light to an electrical output signal. The electrical output signal of the light detector 804 may be converted to a voltage signal" [0082]. "The optical sensor 800 also includes one or more light detectors 804 (also referred to herein collectively as "the light detector" or "the photodetector").  In some implementations, the light detector 804 includes one or more photodiode arrays." [0082]); and 
e. a processor (410)(“one or more processors” [0016], Fig. 4) for deriving a value of the characteristic of the organism (“arterial measurements” [0016]) based at least upon the plurality of pixel signals (“Another aspect of the subject matter described in this disclosure can be implemented in one or more tangible computer-readable media storing non-transitory instructions executable by one or more processors to cause operations to be performed including obtaining arterial measurements of an artery at two or more elevations.” [0016]).  
Baek does not explicitly teach (1) spatial filtering;
(2) light from at least two of the plurality of light sources being aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel.
However, regarding feature (1), in the diagnostic imaging field of endeavor, Gulati discloses systems and methods for blood glucose and other analyte detection and measurement using collision computing, which is analogous art. Gulati teaches spatial filtering (“Limiting the collision window length can thus reject incorporation of scattering-related spectral energy changes by filtering out the non-analyte information representing spatial frequency components (e.g., L>2048, where L<H=k+m+j) present in the conditioned feature which generally represent the frequencies related to scattering events.” [0396]).
Therefore, based on Gulati’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Baek to have spatial filtering, as taught by Gulati, in order to facilitate filtering out the non-analyte information representing spatial frequency components (Gulati: [0396]). In the combined invention of Baek and Gulati, receiving light from a respective optical detection channel is after spatial filtering to filter out background information from the signal. 
Regarding feature (2), Baek modified by Gulati does not teach that light from at least two of the plurality of light sources is aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel.
However, in the medical diagnostics field of endeavor, White discloses noninvasive determination of intravascular and exctravascular hydration using near infrared spectroscopy, which is analogous art. White teaches that light from at least two of the plurality of light sources (“Channel 1”, “Channel 2”, “Channel 3”, Fig. 54) is aimed at different respective subregions of the probed region (seen in Fig. 54), wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel (“the collection channel” [0369]) (“FIG. 54 shows a schematic of the utility of multiple-channel optical probes which shows three illumination channels and a single collection channel. Each channel is at a different separation from the collection channel, but are otherwise identical in this embodiment." [0369]; “in FIG. 54, the illumination-collection separation for the first channel is designed to constrain optical path lengths and depth of penetration to the epidermis and dermis.” [0371]; “multiple illumination channels, where each channel is designed to measure a different wavelength region, are arranged such that their physical separation (or numerical aperture, or angle, or combination thereof) from the collection is spaced according to the relative absorbance of their individual spectral regions or individual wavelengths (for laser sources)." [0374]; Fig. 54).
Therefore, based on White’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek and Gulati to have light from at least two of the plurality of light sources that is aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel, as taught by White, in order to facilitate measurements of different wavelength regions (White: [0374]).


Regarding claim 3, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
 Baek teaches that the substrate is conformally deformable (seen in Figs. 5A-B, 6A-B; “multi-sensor blood pressure estimation device 600 designed to be worn around a wrist" [0072]. “During operation, the blood pressure estimation device 600 can be coupled around the wrist” [0073]).  
Regarding claim 4, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
 	Baek teaches that the array of optical probing and the array of optical detection channels includes a waveguide (“the planar optics 806 can include a planar transparent structure having refractive index structures, surface relief structures, diffractive structures, or other waveguide structures known in the art to direct the light from the light emitter 802 out of the optical sensor 800 and to collect and direct backscattered light towards the light detector 804. In some implementations, the planar optics 806 are configured as a waveguide having a diffractive structure comprised of two superimposed gratings.” [0083]).
Regarding claim 5, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
 Baek teaches an array of waveguides for guiding light (“more planar optical structures 806” [0083]), at least in part, from the plurality of light sources to the probed region (“one or more planar optical structures 806 (collectively referred to hereinafter as "planar optics")…the planar optics 806 can include a planar transparent structure having refractive index structures, surface relief structures, diffractive structures, or other waveguide structures known in the art to direct the light from the light emitter 802 out of the optical sensor 800...” [0083]).

Regarding claim 6, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
 	Baek teaches that the light is guided from the plurality of light sources to the probed region at least in part by an array of free-space optical components (806, with LDV) (“the optical sensor 800 is configured as a Doppler velocimetry sensor, such as a laser Doppler velocimetry ( LDV) sensor." [0080]; “one or more planar optical structures 806 (collectively referred to hereinafter as "planar optics") configured to direct optical light emitted from the light emitter 802 into two light beams 803A and 803B…In implementations in which the optical sensor 800 is implemented as an LDV, the two light beams 803A and 803B output by the light emitter 802 are directed so that the beams have different directions of propagation and intersect to form an interference pattern that propagates perpendicularly away from the surface of the waveguide.” [0083]. Note that the light beams propagate through free-space “away from the surface of the waveguide”).

Regarding claim 8, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek teaches that the light is guided from the probed region to the array of detector pixels at least in part by an array of waveguides (“waveguide structures” [0083]) or by an array of free space optical components (“one or more planar optical structures 806 (collectively referred to hereinafter as "planar optics")…“the planar optics 806 can include a planar transparent structure having refractive index structures, surface relief structures, diffractive structures, or other waveguide structures known in the art … to collect and direct backscattered light towards the light detector 804.” [0083]).
Regarding claim 14, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek teaches that the plurality of light source includes a plurality of LEDs or a plurality of coherent light sources (“The optical sensor 800 may include one or more light emitters 802 (also referred to herein collectively as "the light emitter," "the light transmitter" or "the light source"). In some implementations, the light emitter 802 is configured to emit coherent light. In some such implementations, the light emitter 802 includes one or more lasers, such as laser diodes.” [0081]).
Regarding claim 18, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek teaches that each optical probing channel of the array of optical probing channels comprises an optical coupling structure (806) (“a planar transparent structure” [0083], Fig. 8) for illuminating a subregion (900, Fig. 9) of the probed region (“the planar optics 806 can include a planar transparent structure having refractive index structures, surface relief structures, diffractive structures, or other waveguide structures known in the art to direct the light from the light emitter 802 out of the optical sensor 800... In some implementations, the planar optics 806 are configured as a waveguide having a diffractive structure comprised of two superimposed gratings.” [0083]).
Regarding claim 19, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek teaches that each optical detection channel of the array of optical detection channels comprises an optical coupling structure (806) (“a planar transparent structure” [0083], Fig. 8) for receiving the light from a subregion (900, Fig. 9) of the probed region (806) (“the planar optics 806 can include a planar transparent structure having refractive index structures, surface relief structures, diffractive structures, or other waveguide structures known in the art … to collect and direct backscattered light towards the light detector 804.” [0083]).
Regarding claim 21, Baek teaches a method (800, Figs. 8-9) for non-invasively sensing a specified feature of a sample (“blood pressure” Abstract; “accurate blood pressure estimation, as well as the accurate estimation and monitoring of other cardiovascular system characteristics" [0046]), the method comprising: 
a. generating light by means of a plurality of light sources (802) disposed upon a substrate (606)(“The blood pressure estimation device 600 also includes a housing 602 integrally formed with, coupled with or otherwise integrated with a wristband 606.” [0073], Figs. 6A-B. "The optical sensor 800 may include one or more light emitters 802" [0081], Fig. 8); 
b. illuminating a probed region of the sample (900, Fig. 9) with the light from the plurality of light sources via an array of optical probing channels (806) (“the optical sensor 800 includes one or more planar optical structures 806 (collectively referred to hereinafter as "planar optics") configured to direct optical light emitted from the light emitter 802 into two light beams 803A and 803B... to direct the two light beams 803A and 803B into the subject's limb towards an artery 808 to illuminate the artery with an interference pattern forming a measurement volume that includes a cross-section of the artery." [0083], “measurement volume 900” [0084], Figs. 8-9); 
c. generating a plurality of detector signals (“an electrical output signal… a voltage signal" [0082] from the “photodiode arrays" [0082]) based on light conveyed from the probed region to an array of detector pixels (804, “photodiode arrays." [0082], Fig. 8) ("The optical sensor 800 also includes one or more light detectors 804 (also referred to herein collectively as "the light detector" or "the photodetector")…the light detector 804 includes one or more photodiode arrays." [0082]; “collect and direct backscattered light towards the light detector 804” [0083], Fig. 8); and 
d. sensing the specified feature of the sample by processing the plurality of detector signals (“Another aspect of the subject matter described in this disclosure can be implemented in one or more tangible computer-readable media storing non-transitory instructions executable by one or more processors to cause operations to be performed including obtaining arterial measurements of an artery at two or more elevations.” [0016]).  
Baek does not explicitly teach that (1) the light conveyed from the probed region is spatially filtered;
2) light from at least two of the plurality of light sources is aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel.
However, regarding feature (1), in the diagnostic imaging field of endeavor, Gulati discloses systems and methods for blood glucose and other analyte detection and measurement using collision computing, which is analogous art. Gulati teaches that the light conveyed from the probed region is spatially filtered (“Limiting the collision window length can thus reject incorporation of scattering-related spectral energy changes by filtering out the non-analyte information representing spatial frequency components (e.g., L>2048, where L<H=k+m+j) present in the conditioned feature which generally represent the frequencies related to scattering events.” [0396]).
Therefore, based on Gulati’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Baek to have the light conveyed from the probed region that is spatially filtered, as taught by Gulati, in order to facilitate filtering out the non-analyte information representing spatial frequency components (Gulati: [0396]).
Regarding feature (2), Baek modified by Gulati does not teach that light from at least two of the plurality of light sources is aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel.
However, in the medical diagnostics field of endeavor, White discloses noninvasive determination of intravascular and exctravascular hydration using near infrared spectroscopy, which is analogous art. White teaches that light from at least two of the plurality of light sources (“Channel 1”, “Channel 2”, “Channel 3”, Fig. 54) is aimed at different respective subregions of the probed region (seen in Fig. 54), wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel (“the collection channel” [0369]) (“FIG. 54 shows a schematic of the utility of multiple-channel optical probes which shows three illumination channels and a single collection channel. Each channel is at a different separation from the collection channel, but are otherwise identical in this embodiment." [0369]; “in FIG. 54, the illumination-collection separation for the first channel is designed to constrain optical path lengths and depth of penetration to the epidermis and dermis.” [0371]; “multiple illumination channels, where each channel is designed to measure a different wavelength region, are arranged such that their physical separation (or numerical aperture, or angle, or combination thereof) from the collection is spaced according to the relative absorbance of their individual spectral regions or individual wavelengths (for laser sources)." [0374]; Fig. 54).
Therefore, based on White’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek and Gulati to have light from at least two of the plurality of light sources that is aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel, as taught by White, in order to facilitate measurements of different wavelength regions (White: [0374]).

Regarding claim 23, Baek modified by Gulati and White teaches the method in accordance with claim 21.
Baek teaches that the specified feature includes a vital body sign (“monitoring of a biological signal of interest, such as an arterial distension waveform or a blood pressure, over extended durations of time (for example, hours, days, weeks or even a month or more)” [0047]).
Regarding claim 24, Baek modified by Gulati and White teaches the method in accordance with claim 21.
Baek teaches that illuminating the probed region of the sample includes coupling light out of the array of optical probing channels (“direct the light from the light emitter 802 out of the optical sensor 800… perpendicularly away from the surface of the waveguide.” [0083], Fig. 8; “an interference pattern 902 is illuminating an artery 908” [0084], Fig. 9) to generate an array of beams (“803A and 803B” [0083], Fig. 8;  “the emitted beams” [0084]) incident upon the sample (908), or temporally modulating a property of the light from the plurality of light sources (“the planar optics 806 can include a planar transparent structure having refractive index structures, surface relief structures, diffractive structures, or other waveguide structures known in the art to direct the light from the light emitter 802 out of the optical sensor 800… the two light beams 803A and 803B output by the light emitter 802 are directed so that the beams have different directions of propagation and intersect to form an interference pattern that propagates perpendicularly away from the surface of the waveguide.”  [0083], Fig. 8. "FIG. 9 shows a cross-section of an example measurement volume 900 in which an interference pattern 902 is illuminating an artery 908...the emitted beams that form the interference pattern 902" [0084], Fig. 9).
Regarding claim 26, Baek modified by Gulati and White teaches the method in accordance with claim 21.
Baek teaches that each detector pixel (“photodiode” [0082]) of the array of detector pixels (“photodiode arrays” [0082]) corresponds to a subregion (900) of the probed region of the sample (seen in Fig. 9), corresponds uniquely to a subregion of the probed region of the sample or corresponds to a point of a pattern (a pattern with “the power (or intensity) of received light due to backscattering” [0087]) formed by scattered light from multiple subregions of the probed region of the sample (“detecting a backscattered or reflected signal (or signals) via one or more light detectors.” [0079]; “the light detector 804 includes one or more photodiode arrays.” [0082]. “The frequency-shifted portion 1004 corresponds to the power (or intensity) of received light due to backscattering by moving particles (blood cells) moving through the interference pattern of the measurement volume with a non-zero velocity. In other words, the power of the frequency-shifted portion 1004 will be proportional to the number of scattering particles, namely blood cells, in the measurement volume” [0087]; Fig. 10).

Claims 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Gulati, and White as applied to claim 1, and further in view of Sato (US 20140343383), hereinafter Sato.
Regarding claim 2, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek teaches that the sensor is non-invasive.
Baek modified by Gulati and White does not teach that the sensor is a non-invasive photoplethysmography sensor.
However, in the medical diagnostics field of endeavor, Sato discloses a measurement device, measurement method, program and recording medium, which is analogous art. Sato teaches that the sensor is a non-invasive photoplethysmography sensor (“general pulse oximeters using photoplethysmography will be briefly described with reference to FIG. 2A, FIG. 2B and FIG. 3” [0048]).
Therefore, based on Sato’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have the sensor that is a non-invasive photoplethysmography sensor, as taught by Sato, in order to facilitate non-invasive pulse measurements (Sato: [0048]).
Regarding claim 15, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek modified by Gulati and White does not teach that each detector pixel of the array of detector pixels corresponds to a distinct subregion of the probed region or a distinct point of an interference pattern formed by scattered light from multiple subregions of the probed region.
However, in the medical diagnostics field of endeavor, Sato discloses a measurement device, measurement method, program and recording medium, which is analogous art. Sato teaches that each detector pixel of the array of detector pixels corresponds to a distinct subregion of the probed region (a subregion corresponding to one of “the micro lenses 127” [0118], Figs. 7, 9-11) or a distinct point of an interference pattern formed by scattered light from multiple subregions of the probed region (“The measurement device 10 according to the present embodiment is provided with various light shields or aperture as described above so that an incidence angle of light incident into each micro lens 127 is restricted, thereby preventing crosstalk between the micro lenses 127 caused by body scattering. Crosstalk between the micro lenses 127 is prevented thereby to acquire a signal obtained from sensor pixels corresponding to some micro lenses 127 among the micro lenses 127 provided in the micro lens array 125 (or a signal corresponding to a local position in the measurement region), thereby enhancing a temporal resolution and a spatial resolution of data measured by the sensor 133 described below.” [0118], Figs. 9, 11. A subregion is distinct because the “Crosstalk between the micro lenses 127 is prevented” [0118]).
Therefore, based on Sato’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have each detector pixel of the array of detector pixels to correspond to a distinct subregion of the probed region or a distinct point of an interference pattern formed by scattered light from multiple subregions of the probed region, as taught by Sato, in order to facilitate non-invasive pulse measurements by enhancing a temporal resolution and a spatial resolution of data measured by the sensor (Sato: [0118]).
Regarding claim 20, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek modified by Gulati and White does not teach that each detector pixel of the array of detector pixels is associated with a specified depth within the probed region.
However, in the medical diagnostics field of endeavor, Sato discloses a measurement device, measurement method, program and recording medium, which is analogous art. Sato teaches that each detector pixel of the array of detector pixels is associated with a specified depth (“a depth of several millimeters to several tens of millimeters” [0114]; “measurement depth” [0143]) within the probed region (“a depth of field of each micro lens 127 configuring the micro lens array 125 is set to cover the skin structure of interest (to focus up to a depth of several millimeters to several tens of millimeters from the body surface, for example) by the measurement device 10” [0114], “an isolation distance between each micro lens and the light source is largely correlated with a returning depth (or measurement depth) due to subcutaneous reflective scattering.” [0143], Fig. 7).
Therefore, based on Sato’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have each detector pixel of the array of detector pixels being associated with a specified depth within the probed region, as taught by Sato, in order to facilitate non-invasive pulse measurements by enhancing a temporal resolution and a spatial resolution of data measured by the sensor (Sato: [0118]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, Gulati, and White as applied to claim 1, and further in view of Fine et al (US 6031603), hereinafter Fine.
Regarding claim 7, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek as modified by Gulati and White further does not teach that the light is guided from one of the plurality of light sources by more than one of the optical probing channels of the array of optical probing channels.
However, in the medical diagnostic imaging field of endeavor, Fine discloses a sensor, method and device for optical blood oximetry, which is analogous art. Fine teaches that the light is guided from one of the plurality of light sources (one of “a pair of light sources” Col. 9, l. 25 –  35) by more than one of the optical probing channels of the array of optical probing channels (by one of the “two bundles 23 and 24” Col. 9, l. 25 –  35, Figs. 2-3).
Therefore, based on Fine’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have the light is guided from one of the plurality of light sources by more than one of the optical probing channels of the array of optical probing channels, as taught by Fine, in order to facilitate tissue illumination for optical measurements (Fine: Col. 7, l. 15-66).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Gulati, and White as applied to claims 1 and 21, and further in view of Trebino et al (US 5774213), hereinafter Trebino.
Regarding claim 10, Baek modified by Gulati and White teaches the sensor in accordance with claim 1.
Baek modified by Gulati and White does not teach a modulator for modulating a property of the light from at least one of the plurality of light sources.
However, in the living tissue optical spectroscopy field of endeavor, Trebino discloses techniques for measuring difference of an optical property at two wavelengths by modulating two sources to have opposite-phase components at a common frequency, which is analogous art. Trebino teaches a modulator (45) for modulating a property of the light (“Amplitude modulation… a modulation of one phase”) from at least one of the plurality of light sources (“Amplitude modulation of the sources is effected by an oscillator 45, having a fundamental frequency .OMEGA., typically in the range from 1 kHz to 1 MHz. The oscillator drives source 20a with a modulation of one phase and drives source 20b through an inverting amplifier 47 to provide modulation with the opposite phase” Col. 6, l. 5-61, Fig. 1. “The imbalance in the modulation of the two sources represents the difference in the optical property of the sample at the two wavelengths.” Col. 7, l. 55-65, Fig. 4).
Therefore, based on Trebino’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have a modulator for modulating a property of the light from at least one of the plurality of light sources, as taught by Trebino, in order to facilitate measurements of optical properties of living tissue (Trebino: Col. 6, l. 5-61).
Regarding claim 11, Baek modified by Gulati, White, and Trebino teaches the sensor in accordance with claim 10.
Baek modified by Gulati and White does not teach that the property of the light modulated by the modulator is beam intensity, beam phase, or beam polarization.
However, in the living tissue optical spectroscopy field of endeavor, Trebino discloses techniques for measuring difference of an optical property at two wavelengths by modulating two sources to have opposite-phase components at a common frequency, which is analogous art. Trebino teaches that the property of the light modulated by the modulator is beam intensity, beam phase, or beam polarization (“The oscillator drives source 20a with a modulation of one phase and drives source 20b through an inverting amplifier 47 to provide modulation with the opposite phase… The power of source 20a is P.sub.1 -.DELTA.P.sub.1 cos(.OMEGA.t) while that of source 20b is P.sub.2 +.DELTA.P.sub.2 cos(.OMEGA.t))” Col. 6, l. 5-61, Fig. 1).
Therefore, based on Trebino’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, White, and Trebino to have the property of the light modulated by the modulator that is beam intensity, beam phase, or beam polarization, as taught by Trebino, in order to facilitate measurements of optical properties of living tissue (Trebino: Col. 6, l. 5-61).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, Gulati, and White as applied to claim 21, and further in view of Levine (US 20030007124), hereinafter Levine, and Rege (US 20180296103), hereinafter Rege.
Regarding claim 22, Baek modified by Gulati and White teaches the method in accordance with claim 21.
Baek teaches sensing that the specified feature includes 
(a) temporally resolving evolution of the plurality of detector signals (“Some implementations provide a robust and reliable way to estimate a subject's blood pressure in substantially real time regardless of the state of the subject or the activity the subject is engaged in… monitoring of a biological signal of interest, such as an arterial distension waveform or a blood pressure, over extended durations of time (for example, hours, days, weeks or even a month or more)” [0047]; “when the arterial distension data obtained from the first arterial sensor indicates an onset of a pulse, the controller registers the associated time as the first temporal location…the controller registers the associated time as the second temporal location. In some other implementations, it can be desirable to register, as the time associated with the pulse, the time at which the arterial distension data indicates that the gradient is the steepest” [0136]-[0137]; “each of the arterial sensors used to obtain arterial distension measurements for this model can be an optical sensor such as the optical sensor 800” [0138], Fig. 8),
(b) discriminating between the specified feature (“scattering… by the blood… in the arteries” [0079]) and any background feature (“scattering…of the surrounding or adjacent skin” [0079]) based on a specified spatial or temporal characteristic (““frequency-shifted” [0087]) of the specified feature (“In the context of optical sensing, the absorbance or scattering of some frequencies of light (for example, within the near-infrared (NIR) window) by the blood or by various components of the blood (for example, red blood cells) in the arteries is different than that of the surrounding or adjacent skin, muscle, fat, tendons, ligaments, bone, lymph or other tissues.” [0079]; “the light detector 804 may be configured to detect backscattered light of a particular range of wavelengths.” [0082]; “frequency-shifted portion 1004 corresponds to the power (or intensity) of received light due to backscattering by moving particles (blood cells) moving through the interference pattern of the measurement volume with a non-zero velocity…the power of the frequency-shifted portion 1004 will be proportional to the number of scattering particles, namely blood cells, in the measurement volume” [0087], Fig. 10).

Baek modified by Gulati and White does not teach (c) dynamically assigning distinct optical probing channels to distinct monitored features of the sample, 
(d) binning data from a   specified subset of detector pixels to enhance measurement accuracy or 
(e) analyzing the temporal and spatial variance of the speckle pattern formed by interference from scattered light.
However, regarding feature (c), in the optical measurements field of endeavor, Levine discloses modular adaptive optical subsystem, which is analogous art. Levine teaches dynamically assigning distinct optical probing channels (“non-overlapping subaperatures” Claim 10) to distinct monitored features (“spots” Claim 10) of the sample (“The adaptive optical module of claim 9, wherein said calibration mode dynamically assigns non-overlapping subaperatures of the imaging device to lenslets of the lenslet array for use in tracking movement of spots of the test spot pattern." Claim 10).
Therefore, based on Levine’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have a step of dynamically assigning distinct optical probing channels to distinct monitored features of the sample, as taught by Levine, in order to facilitate imaging of tracked movement (Levine: Claim 10).
Baek as modified by Gulati, White, and Levine further does not teach d) binning data from a   specified subset of detector pixels to enhance measurement accuracy or 
(e) analyzing the temporal and spatial variance of the speckle pattern formed by interference from scattered light.
However, in the optical examination field of endeavor, Rege discloses a system and method for rapid examination of vasculature and particulate flow using laser speckle contrast imaging, which is analogous art. Rege teaches d) binning data from a   specified subset of detector pixels (“to 2.times.2, 4.times.4, or 8.times.8 binning” [0077]) to enhance measurement accuracy (“mechanisms that control image acquisition parameters, including …binning (i.e., reading multiple pixels as if it was one compound pixel),” [0058], “the pixels of the camera sensor may be binned at the hardware level or software level such that the data is read out in a manner that each frame contains 1024.times.1024, 512.times.512, or 256.times.256 pixel array (corresponding to 2.times.2, 4.times.4, or 8.times.8 binning, respectively)”. [0077]; “binning factor” [0083]) or 
(e) analyzing the temporal and spatial variance of the speckle pattern (“speckle contrast” [0083]) formed by interference from scattered light (“The system then, at 503, illuminates the ROI of the target tissue with coherent light and acquires, at 504, a stack of N frames under this coherent light illumination…the system calculates, at 505, speckle contrast, K, for the pixels of interest in the field of view, using the N frames of acquired speckle image data” [0083], Fig. 5).
Therefore, based on Rege’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, White, and Levine to have steps of d) binning data from a   specified subset of detector pixels to enhance measurement accuracy or (e) analyzing the temporal and spatial variance of the speckle pattern formed by interference from scattered light, as taught by Rege, in order to facilitate rapid optical examination of blood flow (Rege: [0002]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, Gulati, and White as applied to claim 21, and further in view of Atiya et al (US 20160003613), hereinafter Atiya.
Regarding claim 29, Baek modified by Gulati and White teaches the method in accordance with claim 21.
Baek as modified by Gulati and White further does not teach that illuminating the probed region of the sample includes coupling light out of the array of optical probing channels in such a manner that light emerges from distinct optical probing channels with a plurality of focal properties.
However, in the optical assembly field of endeavor, Atiya discloses chromatic confocal system, which is analogous art. Atiya teaches that illuminating the probed region of the sample includes coupling light out of the array of optical probing channels (“a two-dimensional array of light beams” [0006]) in such a manner that light emerges from distinct optical probing channels with a plurality of focal properties (“an optical assembly configured to focus a two-dimensional array of light beams each comprising a plurality of wavelengths to a plurality of focal lengths relative to the optical assembly.” [0006]).
Therefore, based on Atiya’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have a step of illuminating the probed region of the sample that includes coupling light out of the array of optical probing channels in such a manner that light emerges from distinct optical probing channels with a plurality of focal properties, as taught by Atiya, in order to facilitate optical probing of three-dimensional structures (Atiya: [0006]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, Gulati, and White as applied to claim 21, and further in view of Samec et al (US 20160270656), hereinafter Samec.
Regarding claim 32, Baek modified by Gulati and White teaches the method in accordance with claim 21.
Baek as modified by Gulati and White further does not teach that generating light by means of the plurality of light sources includes selectively governing optical power output of distinct light sources of the plurality of light sources in order to selectively enhance signal from specified subregions of the probed region of the sample.
However, in the medical diagnostic field of endeavor, Samec discloses methods and systems for diagnosing and treating health ailments, which is analogous art. Samec teaches that generating light by means of the plurality of light sources includes selectively governing optical power output of distinct light sources of the plurality of light sources (“applying more power to the light source (18) or increasing the output of the light source (18)” [1757]) in order to selectively enhance signal from specified subregions of the probed region of the sample (“the scene may be occluded to present one or more regions of the image with enhanced chroma (e.g., color) or luma (e.g., intensity). For example, a selected region … may be enhanced by applying more power to the light source (18) or increasing the output of the light source (18), while surrounding regions remain unchanged or experience a decrease in chroma or luma.” [1757]).
Therefore, based on Samec’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Baek, Gulati, and White to have a step of generating light by means of the plurality of light sources that includes selectively governing optical power output of distinct light sources of the plurality of light sources in order to selectively enhance signal from specified subregions of the probed region of the sample, as taught by Samec, in order to facilitate optical probing by enhancing a selected region (Samec: [1757]).

Response to Arguments
                                                         
Applicant's arguments filed 07/26/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Baek, in view of Gulati and White.

Response to the 35 U.S.C. §103 rejection arguments on pages 7-10 of the REMARKS.
Claims 1-8, 10-11, 14-15, 18-24, 26, 29, and 32                
The Applicant argues that “The combination of Baek et al. and Gulati et al. fails to teach or reasonably suggest such aiming of light at different subregions, and confocal coupling of the light after tissue interaction to a corresponding single detection channel or pixel, as claimed.” (Pages 8-9). This argument is moot because the rejection is made over Baek, in view of Gulati and White. White teaches the limitations the “light from at least two of the plurality of light sources is aimed at different respective subregions of the probed region, wherein light from the different respective subregions is confocally coupled into a corresponding optical detection channel” as explained is the rejection of claims 1 and 21 above. The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              
 


/YI-SHAN YANG/Primary Examiner, Art Unit 3793